Citation Nr: 0920582	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  05-31 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel





INTRODUCTION

The Veteran had active service from June 1968 to June 1971 
and additional U.S. Army National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which granted the Veteran's claim 
of service connection for PTSD and assigned a 30 percent 
rating effective November 6, 2003.  The Veteran disagreed 
with this decision in April 2005, seeking an initial rating 
greater than 30 percent for PTSD.

In June 2008, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.

In a September 2008 statement, the Veteran contended that he 
was entitled to special monthly compensation due to the need 
for aid and attendance.  Because the RO has not adjudicated 
this claim in the first instance, a claim for special monthly 
compensation is referred to the RO for adjudication.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's PTSD is manifested by, at worst, 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of an 
inability to perform occupational tasks.



CONCLUSION OF LAW

The criteria for an initial rating greater than 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.130, Diagnostic 
Code (DC) 9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The higher initial rating claim for PTSD is a "downstream" 
element of the RO's award of service connection for PTSD in 
the currently appealed rating decision issued in November 
2004.  For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the November 2004 rating decision was 
fully favorable to the Veteran on the issue of service 
connection for PTSD, and because the Veteran's higher initial 
rating claim for PTSD is being denied, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision and any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The appeal for a higher initial 
rating for PTSD originates, however, from the grant of 
service connection for this disability.  Consequently, 
Vazquez-Flores is inapplicable.  The Board also notes that 
the Veteran received Vazquez-Flores notice in September 2008; 
in response to this notice, he informed VA later in September 
2008 that he had no further information or evidence to submit 
in support of his claim.

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and the April 
2006 Supplemental Statement of the Case, as is now required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, the Board finds that VA met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, because the Veteran's higher 
initial rating claim for PTSD is being denied, any question 
as to the appropriate disability rating or effective date is 
moot and there can be no failure to notify the Veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328; see also Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the Veteran's claims file.  

Pursuant to the Board's June 2008 remand, the RO/AMC 
attempted to obtain the Veteran's vocational rehabilitation 
file.  Copies of internal VA electronic mail correspondence 
in the claims file dated in September 2008 indicates that the 
Veteran's vocational rehabilitation file could not be 
located.  

In cases where the Veteran's service treatment records (or 
other pertinent records, for that matter) are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
VA must also provide an explanation to the appellant 
regarding VA's inability to obtain his or her service medical 
records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The 
Court also has held that VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).

Pursuant to the Board's June 2008 remand, VA also provided 
the Veteran with an examination to determine the current 
severity of his service-connected PTSD.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In March 2009, the 
Veteran again informed VA that he had no further information 
or evidence to submit in support of his claim.  In summary, 
VA has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

The Veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD currently is evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, DC 9411.  
See 38 C.F.R. § 4.130, DC 9411 (2008).

Under DC 9411, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  See 38 C.F.R. § 4.130, DC 9411 (2008).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  As relevant to the Veteran's claim, a GAF 
score of 41-50 shows serious symptoms or any serious 
impairment in social, occupational, or school functioning.  A 
GAF score of 51-60 shows moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 61-70 indicates some mild symptoms or some 
difficulty in social, occupational, or school functioning but 
generally functioning pretty well with some meaningful 
interpersonal relationships.

The Veteran's service treatment records show that he was not 
treated for PTSD during active service.  At his pre-induction 
physical examination in May 1967, the Veteran denied any 
relevant medical history and clinical evaluation was normal 
except for an asymptomatic right varicocele and a chest scar.  
No additional defects were discovered on physical inspection 
of the Veteran in June 1968.  At the Veteran's separation 
physical examination in June 1971, clinical evaluation was 
normal.  The Veteran certified in October 1971 that there had 
been no change in his medical condition since his separation 
physical examination.

The Veteran's service personnel records show that he was in 
Vietnam from January 1969 to August 1970.  His military 
occupational specialty (MOS) was welder.  His principal 
duties were as a radio operator with a U.S. Army construction 
battalion.  He participated in Vietnam Counteroffensive 
Phase VI and Vietnam Counteroffensive.  His awards and 
decorations included the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal w/60 Device.  

The post-service medical evidence shows that the Veteran 
received regular outpatient treatment for PTSD beginning in 
2002.  For example, on VA outpatient treatment in January 
2002, the Veteran complained of depression especially during 
the winter, suicidal ideation, problems with his temper, 
sleep disturbance, nightmares, hypervigilance, and an 
exaggerated startle response.  He reported that he was 
unemployed and lived with his wife.  Mental status 
examination of the Veteran showed he was somewhat malodorous 
and initially guarded with normal speech, logical and linear 
thought process, a mental state framed "within the context 
of his Vietnam war experiences," no current suicidal or 
homicidal ideation but reported suicidal ideation "at times, 
no plan," and full orientation.  The VA examiner concluded 
that the Veteran's symptoms and history were consistent with 
PTSD.  The Veteran's GAF score was 55.  The diagnoses 
included PTSD.

In April 2002, the Veteran reported that his mood was 
improved and he was less irritable and anxious on medication.  
"However, when he is trying to accomplish a task...and gets 
frustrated, he continues to remain irritable for the rest of 
the evening."  The Veteran also reported that he had gone 
hunting and fishing with a friend and had gone to the coast 
with his wife.  The assessment included PTSD.

In December 2002, the Veteran reported that he was sharing an 
apartment with a platonic woman friend and still was friends 
with his wife from whom he was separated.  Mental status 
examination of the Veteran showed a logical thought process.  
The assessment included anxiety symptoms under good control 
on medication.

In August 2003, the Veteran's complaints included nervousness 
in crowds and  problems with flashbacks and anger management.  
The assessment included PTSD with a note that the Veteran 
"finds that his medications are working well for him."

In October 2003, the Veteran's complaints included 
"nightmares of people screaming and rockets going off, 
people dying, houses and hutches burning" which occurred 
"about every 3 or 4 months."  The Veteran's fiancé reported 
that he thrashed and yelled in his sleep.  The assessment was 
PTSD symptoms under good control with current medications.

On VA examination in December 2003, the Veteran complained of 
PTSD symptoms.  The VA examiner reviewed the Veteran's claims 
file, including his service treatment records.  The Veteran 
reported that he was living in a 38-foot trailer with his 
girlfriend and her adult son.  He had been with his 
girlfriend since the summer of 2003 and was in the process of 
divorcing his first wife.  The Veteran stated that, although 
his first marriage began in 1973, he had not lived with his 
first wife in 8 or 9 years.  He also reported that he had 
worked last in 2000.   He currently was involved in an 
apprentice-type program which was funded through a VA 
vocational rehabilitation program.  Mental status examination 
of the Veteran showed full orientation, a marked increase in 
anxiety when discussing his Vietnam experiences, no current 
or recent suicidal ideation, a history of "feeling suicidal 
several years ago," no current homicidal ideation, no 
auditory or visual hallucinations, no evidence of psychosis, 
and reported occasional vivid flashbacks and "being quite 
reactive to auditory stimuli."  The VA examiner noted that 
the Veteran "continues to be quite active.  He is involved 
in an apprenticeship program which will provide a new 
employment opportunity within a year."  The Veteran assisted 
his girlfriend in managing her home and did yard work and odd 
jobs.  He also was a search and rescue volunteer.  The VA 
examiner concluded, "  While [the Veteran's] PTSD symptoms 
have had some impact on his employment over the years, he is 
currently doing fairly well."  The Veteran's GAF score was 
55.  The diagnoses included chronic moderate PTSD.  

On VA outpatient treatment later in December 2003, the 
Veteran reported that he had begun an internship in waste 
water management and liked it.  He denied any complaints with 
mood.  He reported thrashing in his sleep 3 to 4 nights a 
week.  The assessment was continued combat nightmares several 
times a week.

In May 2004, the Social Security Administration (SSA) awarded 
the Veteran SSA disability benefits for diabetes mellitus and 
osteoporosis.

On VA outpatient treatment in September 2004, the Veteran was 
accompanied by his lady friend with whom he had an ongoing 
relationship and which was opposed by her 5 adult children.  
The Veteran still lived in a small trailer with a 9-month old 
dog who had been good company for him and left him feeling 
less isolated.  The assessment was that the Veteran was 
stable on medications and low-stress lifestyle.  

In December 2004, the Veteran reported that he was satisfied 
with the management of his symptoms on his current 
medications although he reported occasional combat nightmares 
once every 3 to 4 weeks.  He also reported feeling much less 
stressed about his improved finances.  He reported further 
that he and his girlfriend were spending more time together.  
He still had difficulty with and felt tense among large 
groups of people.  The assessment included improved symptoms 
under good control with current medications.

In April 2005, the Veteran denied any complaints with mood or 
sleep and felt that his girlfriend had been very helpful to 
him and his mental health.  The Veteran reported that he was 
buying a fully furnished double-wide manufactured home in his 
trailer park and would be moving in June 2005.  He also had 
started a lawn mowing business and mowed 5 lawns a week.  His 
girlfriend was helping him with this business.  The 
assessment was that the Veteran was stable on medications and 
a low-stress lifestyle.

In October 2005, the Veteran's complaints included increased 
nightmares.  He reported that his most recent relationship 
had ended 3 weeks earlier initiated by the woman.  The 
Veteran reported feeling lonely and that his former 
girlfriend wanted to get back together but he was not 
interested in a romantic relationship.  The assessment 
included symptomatic PTSD with increased nightmares.

On VA examination in December 2005, the Veteran reported no 
intense psychological distress or physiological reactivity 
and identified no triggers.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records and electronic medical records.  The Veteran stated 
that he thought about his in-service stressors occasionally 
"perhaps two times per month."  The Veteran also stated 
that he avoided lengthy conversations about his Vietnam 
experiences and stayed away from crowds.  The VA examiner 
noted that the Veteran "keeps an active life and shows no 
markedly diminished interest or participation in significant 
activities.  He states that he gets along well with fellow 
residents at the mobile home park and usually participates in 
the social gatherings at the park.  He enjoys socializing and 
talking with neighbors."  The Veteran reported experiencing 
improved sleep with only occasional difficulty falling asleep 
and denied frequent irritability.  The Veteran also reported 
that he had worked last in 2001 "and he left the job due to 
a disagreement with the owner."  He did not work in 2002 and 
was a full-time student from 2003-2004.  He also reported a 
waste water management internship but "was asked to leave . 
. . in early 2004 due to too many sick calls and too many 
medical appointments."  He reported further that he had 
ended his lawn mowing business "due to problems with legs 
and knees."  He currently was not employed.  His divorce 
from his first wife became final in 2003 and he had become 
engaged to a lady friend since then but no longer was in a 
romantic relationship with this lady friend due to problems 
with her adult children.  He continued to have a social 
relationship with his lady friend.  "He reports no 
difficulty getting along with people."  Mental status 
examination of the Veteran showed good hygiene, full 
orientation, fluent speech, coherent, logical, and goal-
directed thought process, no evidence of compulsive or 
ritualistic behaviors which interfere with routine 
activities, no difficulty with impulse control, no evidence 
of impairment in reality testing or thought process or 
communication, no hallucinations, no evidence of delusional 
thinking or other psychotic symptoms, and no active suicidal 
ideation, symptoms of panic disorder, frequent worrying or 
persistent feelings of anxiety.  The VA examiner commented 
that the Veteran "appears to continue to exhibit some 
symptoms of PTSD but there seems to be some remission of 
symptoms" when compared to the December 2003 VA examination.  
This examiner stated that the Veteran had "no clinically 
significant impairment in social functioning" and that the 
Veteran's currently mild PTSD symptoms "more likely than not 
does not render him unemployable.  His current unemployment 
is more likely than not related to other factors, probably 
his physical conditions."  The Veteran's GAF score was 65.  
The diagnoses included PTSD.

On VA outpatient treatment in March 2006, the Veteran denied 
any complaints with mood or sleep on current medications.  He 
reported that his sleep was much improved on medications.  He 
and his girlfriend no longer had a romantic relationship 
"because she is very demanding and has moved her adult son 
back in the home."  The Veteran was accompanied by his dog 
"who provides great comfort and companionship for him."  
The assessment was that the Veteran's symptoms were under 
good control on current medications and pet therapy.

In June 2006, the Veteran reported that he "sleeps 'like a 
baby'" on his current medications.  He also reported that he 
was "very pleased [and] 'things are beginning to go my 
way.'"  He reported further that his girlfriend had moved in 
with him in mid-April after she kicked out her adult son.  He 
stated that he and his girlfriend "have been getting along 
very well."  The Veteran also reported that he had been 
approved for Social Security disability and "is not so 
worried about his finances."  The assessment was that the 
Veteran's symptoms were under good control on current 
medications.

On VA examination in August 2008, the Veteran's complaints 
included continuing nightmares "of his military traumas," 
flashbacks, worsening irritability and anger problems, 
difficulty with concentration, insomnia every night, and 
numbing of feelings.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records.  The 
Veteran reported difficulty getting to sleep every night, a 
depressed appetite, decreased concentration and interest in 
activities, and feeling hopeless about the future.  He denied 
any suicidal ideation in the past 2 years.  He reported that 
he had a few friends and his relationship with his fiancé was 
"fair to good."  He described their relationship as "just 
companions."  When they bickered at times, he reported 
isolating himself from her.  He had been with his fiancé for 
7 years and she was his companion and caretaker.  He also 
reported that he had retired from work 5 years earlier.  
Mental status examination of the Veteran showed normal 
thought processes, no reported hallucinations or delusions, 
full orientation, "some difficulty with activities of daily 
living due to depression and due to weakness in his legs," 
and no suicidal ideation.  The VA examiner noted that the 
Veteran reported that his nightmares "are variable, 
sometimes better, sometimes worse than they were" at his VA 
examination in December 2005.  The Veteran's GAF score was 
50.  The diagnoses included PTSD.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial rating greater 
than 30 percent for PTSD.  The medical evidence shows that 
the Veteran's PTSD is manifested by, at worst, occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks.  The Board notes initially that 
the Veteran was not diagnosed as having PTSD during active 
service.  On VA outpatient treatment in January 2002, the 
Veteran complained of depression, suicidal ideation, problems 
with his temper, sleep disturbances, nightmares, 
hypervigilance, and an exaggerated startle response.  He 
reported that he was unemployed and lived with his wife.  
Mental status examination of the Veteran showed he was 
somewhat malodorous and initially guarded with normal speech, 
logical and linear thought process, a mental state framed 
"within the context of his Vietnam war experiences," no 
current suicidal or homicidal ideation but reported suicidal 
ideation "at times, no plan," and full orientation.  The VA 
examiner concluded that the Veteran's symptoms and history 
were consistent with PTSD.  The Veteran's GAF score was 55.  
In April 2002, the Veteran reported that his mood was 
improved and he was less irritable and anxious on medication.  
He also reported that he had gone hunting and fishing with a 
friend and had gone to the coast with his wife.  In December 
2002, the Veteran reported that he was sharing an apartment 
with a platonic woman friend and was still friends with his 
wife from whom he was separated.  Mental status examination 
of the Veteran showed a logical and linear thought process.  
The assessment was mood and anxiety symptoms under good 
control on medication.  In August 2003, the Veteran's 
complaints included nervousness in crowds and  problems with 
flashbacks and anger management.  The assessment included 
PTSD with a note that the Veteran "finds that his 
medications are working well for him."  In October 2003, the 
Veteran's complaints included nightmares which occurred 
"about every 3 or 4 months."  The Veteran's fiancé reported 
that he thrashed and yelled in his sleep.  The assessment was 
PTSD symptoms under good control with current medications.  

On VA examination in December 2003, the Veteran reported that 
he was living in a trailer with his girlfriend and her adult 
son.  He had been with his girlfriend since the summer of 
2003 and was in the process of divorcing his first wife.  The 
Veteran stated that, although his first marriage began in 
1973, he had not lived with his first wife in 8 or 9 years.  
He also reported that he had worked last in 2000.   He 
currently was involved in an apprentice-type program which 
was funded through a VA vocational rehabilitation program.  
Mental status examination of the Veteran showed full 
orientation, a marked increase in anxiety when discussing his 
Vietnam experiences, no current or recent suicidal ideation, 
a history of "feeling suicidal several years ago," no 
current homicidal ideation, no auditory or visual 
hallucinations, no evidence of psychosis, and reported 
occasional vivid flashbacks and "being quite reactive to 
auditory stimuli."  The VA examiner noted that the Veteran 
"continues to be quite active.  He is involved in an 
apprenticeship program which will provide a new employment 
opportunity within a year."  The Veteran assisted his 
girlfriend in managing her home and did yard work and odd 
jobs.  He also was a search and rescue volunteer.  The VA 
examiner concluded, "  While [the Veteran's] PTSD symptoms 
have had some impact on his employment over the years, he is 
currently doing fairly well."  The Veteran's GAF score was 
55.  The diagnoses included chronic moderate PTSD.  It 
appears that the results of the Veteran's December 2003 VA 
examination are the basis for the 30 percent rating currently 
assigned for PTSD.  See 38 C.F.R. § 4.130, DC 9411.

In September 2004, the Veteran reported that he still lived 
in a small trailer with a 9-month old dog who had been good 
company for him and left him feeling less isolated.  The 
assessment was that the Veteran was stable on medications and 
a low-stress lifestyle.  In December 2004, the Veteran 
reported that he was satisfied with the management of his 
symptoms on his current medications although he reported 
occasional combat nightmares once every 3 to 4 weeks.  He 
also reported feeling much less stressed about his improved 
finances.  He reported further that he and his girlfriend 
were spending more time together.  He still had difficulty 
and felt tense among large groups of people.  The assessment 
included improved symptoms under good control with current 
medications.  In April 2005, the Veteran denied any 
complaints with mood or sleep and felt that his girlfriend 
had been very helpful to him and his mental health.  The 
Veteran reported that he had started a lawn mowing business 
and mowed 5 lawns a week.  The assessment was that the 
Veteran was stable on medications and a low-stress lifestyle.  
In October 2005, the Veteran's complaints included increased 
nightmares.  He reported that his most recent relationship 
had ended 3 weeks earlier initiated by the woman.  The 
Veteran reported feeling lonely and that his former 
girlfriend wanted to get back together but he was not 
interested in a romantic relationship.  The assessment 
included symptomatic PTSD with increased nightmares.

On VA examination in December 2005, the Veteran reported that 
he thought about his in-service stressors occasionally 
"perhaps two times per month."  He also reported no intense 
psychological distress or physiological reactivity and 
identified no triggers.  The VA examiner noted that the 
Veteran had "an active life and shows no markedly diminished 
interest or participation in significant activities.  He 
states that he gets along well with fellow residents at the 
mobile home park and usually participates in the social 
gatherings at the park.  He enjoys socializing and talking 
with neighbors."  The Veteran reported experiencing improved 
sleep with only occasional difficulty falling asleep.  He 
denied frequent irritability.  His divorce from his first 
wife had become final in 2003 and he had become engaged to a 
lady friend since then but no longer was in a romantic 
relationship with this lady friend due to problems with her 
adult children.  He continued to have a social relationship 
with his lady friend.  "He reports no difficulty getting 
along with people."  Mental status examination of the 
Veteran showed good hygiene, full orientation, fluent speech, 
coherent, logical, and goal-directed thought process, no 
evidence of compulsive or ritualistic behaviors which 
interfere with routine activities, no difficulty with impulse 
control, no evidence of impairment in reality testing or 
thought process or communication, no hallucinations, no 
evidence of delusional thinking or other psychotic symptoms, 
and no active suicidal ideation, symptoms of panic disorder, 
frequent worrying or persistent feelings of anxiety.  The VA 
examiner commented that the Veteran "appears to continue to 
exhibit some symptoms of PTSD but there seems to be some 
remission of symptoms" when compared to the December 2003 VA 
examination.  This examiner stated that the Veteran had "no 
clinically significant impairment in social functioning."  
The Veteran's GAF score was 65.  The diagnoses included PTSD.

In March 2006, the Veteran denied any complaints with mood or 
sleep on current medications.  He reported that his sleep was 
much improved on medications.  He and his girlfriend no 
longer had a romantic relationship "because she is very 
demanding and has moved her adult son back in the home."  
The Veteran was accompanied by his dog "who provides great 
comfort and companionship for him."  The assessment was that 
the Veteran's symptoms were under good control on current 
medications and pet therapy.  In June 2006, the Veteran 
stated that he "sleeps 'like a baby'" on his current 
medications.  He reported that he was "very pleased [and] 
'things are beginning to go my way.'"  He also reported that 
his girlfriend had moved in with him in mid-April after she 
had kicked out her adult son.  The Veteran reported that he 
and his girlfriend "have been getting along very well."  
The Veteran also reported that he had been approved for 
Social Security disability and "is not so worried about his 
finances."  The assessment was that the Veteran's symptoms 
were under good control on current medications.

At the Veteran's most recent VA examination in August 2008, 
his complaints included continuing nightmares "of his 
military traumas," flashbacks, worsening irritability and 
anger problems, difficulty with concentration, insomnia every 
night, and numbing of feelings.  The Veteran reported 
difficulty getting to sleep every night, a depressed 
appetite, depressed concentration, decreased interest in 
activities, and feeling hopeless about the future.  He denied 
any suicidal ideation in the past 2 years.  He reported that 
he had a few friends and his relationship with his fiancé was 
"fair to good."  He described their relationship as "just 
companions."  When they bickered at times, he reported 
isolating himself from her.  He had been with his fiancé for 
7 years and she was his companion and caretaker.  Mental 
status examination of the Veteran showed normal thought 
processes, no reported hallucinations or delusions, full 
orientation, "some difficulty with activities of daily 
living due to depression and due to weakness in his legs," 
and no suicidal ideation.  The VA examiner noted that the 
Veteran reported that his nightmares "are variable, 
sometimes better, sometimes worse than they were" on VA 
examination in December 2005.  The Veteran's GAF score was 
50.  The diagnoses included PTSD.  Because the Veteran's 
service-connected PTSD is not manifested by occupational and 
social impairment with reduced reliability and productivity 
or with deficiencies in most areas (i.e., a 50 or 70 percent 
rating) and also is not totally disabling, the Board finds 
that the criteria for an initial rating greater than 
30 percent for PTSD is not warranted.  Id.

The evidence of record from the day the Veteran filed this 
claim to the present also supports the conclusion that he is 
not entitled to additional increased compensation for his 
service-connected PTSD at any other time within the appeal 
period.

The Veteran also is not entitled to a higher disability 
rating for his service-connected PTSD on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1) (2008).  In December 2003, 
the Veteran reported that he was involved in a VA vocational 
rehabilitation program which "will provide a new employment 
opportunity within a year."  The VA examiner stated, "While 
[the Veteran's] PTSD symptoms have had some impact on his 
employment over the years, he is currently doing fairly 
well."  In April 2005, the Veteran reported that he had 
started a lawn mowing business.  In December 2005, the 
Veteran reported that he had worked last in 2001 "and he 
left the job due to a disagreement with the owner."  He did 
not work in 2002 and was a full-time student from 2003-2004.  
He also reported having a waste water management internship 
but "was asked to leave . . . in early 2004 due to too many 
sick calls and too many medical appointments."  He reported 
further that he had ended his lawn mowing business "due to 
problems with legs and knees."  In December 2005, the VA 
examiner noted that the Veteran's currently mild PTSD 
symptoms "more likely than not does not render him 
unemployable.  His current unemployment is more likely than 
not related to other factors, probably his physical 
conditions."  Thus, the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that his PTSD has resulted in marked interference 
with his prior employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an initial rating greater than 30 percent for 
PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


